Case 20-00107   Doc 1   Filed 05/06/20 Entered 05/06/20 15:57:47   Desc Main
                           Document    Page 1 of 5
Case 20-00107   Doc 1   Filed 05/06/20 Entered 05/06/20 15:57:47   Desc Main
                           Document    Page 2 of 5
Case 20-00107   Doc 1   Filed 05/06/20 Entered 05/06/20 15:57:47   Desc Main
                           Document    Page 3 of 5
Case 20-00107   Doc 1   Filed 05/06/20 Entered 05/06/20 15:57:47   Desc Main
                           Document    Page 4 of 5
Case 20-00107   Doc 1   Filed 05/06/20 Entered 05/06/20 15:57:47   Desc Main
                           Document    Page 5 of 5
